United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 13-625
Issued: June 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 20, 2013 appellant, through her attorney, filed a timely appeal from an
August 27, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
and medical benefits effective October 23, 2011 on the grounds that she no longer had any
residuals or disability causally related to her accepted April 18, 1997 employment-related injury.
FACTUAL HISTORY
On April 18, 1997 appellant, then a 54-year-old fork lift operator, placed a six foot box of
parcels on a forklift and started to back out; but a dumping machine operator attempted to dump
1

5 U.S.C. §§ 8101-8193.

the boxes of parcels and the forks were lifted. When she turned to grab the steering wheel and
hit the brakes she sustained a lumbar strain and right ankle strain. The right ankle strain
subsequently resolved.2 Following the work injury, appellant returned to modified-duty work
until May 21, 2002 when her condition worsened and she became totally disabled. Her
physician noted that her disability was related to a multitude of work-related injuries.3
By decision dated March 16, 2004, OWCP terminated appellant’s wage-loss and medical
benefits finding that the weight of the medical evidence was presented by Dr. Clarence Boyd,4 a
Board-certified orthopedic surgeon and impartial medical specialist, who determined that
appellant had no objective residuals to support a claim for continuing disability for work,
permanent partial impairment, or need for continued medical care causally related to the work
injuries of December 26, 1989, April 18, 1997, January 19 and November 22, 1999. The
decision noted that monetary compensation would be paid through March 20, 2004. On
March 17, 2004 appellant requested a hearing and submitted additional evidence. By decision
dated August 23, 2004, an OWCP hearing representative affirmed the termination decision.
On February 25, 2005 appellant requested reconsideration. By decision dated June 20,
2005, OWCP vacated the August 23, 2004 decision in part and accepted the case for disability
related to an accepted left shoulder strain (case number xxxxxx165), bilateral carpal tunnel
syndrome (case number xxxxxx544) and lumbar strain (case number xxxxxx410). It affirmed
the August 23, 2004 decision, in part, with respect to the termination of medical benefits for an
accepted cervical strain (case number xxxxxx109).
By decision dated May 9, 2011, OWCP denied appellant’s claim for a schedule award
due to her accepted back condition. It accorded determinative weight to an OWCP medical
adviser’s April 24, 2011 opinion that appellant had no permanent impairment of either

2

OWCP assigned the April 18, 1997 incident, claim number xxxxxxx410.

3

The record reflects that appellant has several other claims. Under claim number xxxxxx544, OWCP accepted a
November 29, 1999 occupational disease claim for bilateral carpal tunnel condition; under claim number
xxxxxx165, it accepted left shoulder strain for the May 24, 1999 injury; under claim number xxxxxx416, it accepted
left hip/thigh strain for the March 8, 1996 injury; and under claim number xxxxxx109, it accepted left shoulder
strain and cervical sprain for the December 26, 1989 injury
4

OWCP asked Dr. Boyd to resolve a conflict of medical opinion between the second opinion physician,
Dr. Thomas Schmitz, a Board-certified orthopedic surgeon, and appellant’s treating physician, Dr. Fred Blackwell, a
Board-certified orthopedic surgeon, on whether appellant could return to an eight-hour workday with restrictions
and whether she continued to suffer from her cervical condition. In a January 2, 2004 report, Dr. Boyd opined that
the normal physical examination and appellant’s symptom description indicated that she had no findings consistent
with ongoing effects of the cervical, lumbar, left shoulder or right ankle injuries. Similarly, he noted no abnormal
neurological findings consistent with carpal tunnel syndrome at either wrist and indicated that appellant’s noted
symptoms were inconsistent with carpal tunnel syndrome. Dr. Boyd also noted inconsistent results in the
interpretation of prior electromyogram (EMG ) tests. He concluded that the examination findings and lack of noted
symptoms consistent with carpal tunnel syndrome indicated that the condition no longer existed. Dr. Boyd also
noted that the right ankle sprain/strain had fully resolved based on examination findings. Finally, he opined that
appellant was not in need of continued medical treatment as there were no consistent subjective or objective findings
to establish continuing residuals of any of her work duties and concluded that appellant could return to the position
of mail handler equipment operator without restrictions on a full-time basis.

2

lower extremity consequential to the April 18, 1997 work injury.
improvement was reached by January 2, 2004.5

Maximum medical

In order to determine appellant’s current condition and residuals from her accepted
April 18, 1997 injury, OWCP referred her for a second opinion examination by Dr. Aubrey A.
Swartz, a Board-certified orthopedic surgeon. In a March 14, 2011 report, Dr. Swartz noted the
history of appellant’s work injury, reviewed the medical record and presented findings on
examination which included range of motion testing, grip strength, flexion/extension, straight leg
raising. With regard to the work injury to her lumbar spine, he noted that on January 2, 2004
Dr. Boyd had found a normal range of motion with no tenderness or spasm. He also noted a
normal shoulder examination, no problems with the feet or lower extremities, a normal
examination with respect to the upper extremities and no neurologic findings or abnormal
objective findings.
Dr. Swartz opined that appellant had reached maximum medical
improvement at the date of Dr. Boyd’s examination on January 2, 2004 without the need for any
further healthcare services referable to her low back or the need for restricted duty or modified
duty referable to her lumbar spine injury of April 18, 1997. On examination, he found that
appellant had normal range of motion and no spasm in the neck and low back. Dr. Swartz noted
that there was tenderness without spasm in the low back. There was an absent left Achilles
reflex, the significance of which is unknown, and she claimed to have pain with straight leg raise
bilaterally at 20 degrees; however, she was lying face down on the examination table and also
claimed pain in the low back with flexion of each knee to 20 degrees and when she sat up she
could flex both knees to 80 degrees with no pain. Dr. Swartz found there were inconsistencies in
her examination. He found that there was no evidence of any residuals due to her work injury.
Dr. Swartz noted that there were no objective findings when Dr. Boyd examined her in 2004 and
there were no objective findings on his examination. There was no evidence of disability
referable to the April 18, 1997 work injury and any disability would have reasonably ended as of
January 2, 2004, the date of Dr. Boyd’s examination. Dr. Swartz found no lower extremity
permanent impairment due to the lumbar spine, noting that February 11, 2008 electrodiagnostic
studies were normal without any evidence of radiculopathy, mononeuropathy or polyneuropathy
affecting the lower extremities.
Appellant’s treating physician, Dr. Fred Blackwell, a Board-certified orthopedic surgeon,
submitted several reports following Dr. Swartz’s examination. On March 18, 2011 he noted that
appellant had persistent issues with respect to her lower back, with some diminished range of
5

In his April 24, 2011 report, OWCP’s medical adviser reviewed the medical evidence of record to determine
whether appellant sustained an impairment to her lower extremities from the April 18, 1997 injury which was
accepted for lumbar strain and right ankle strain. He noted that the ankle strain had subsequently resolved. The
medical adviser noted that a July 8, 2003 second opinion medical report noted that plain x-rays of the lumbar and
cervical spine were essentially normal with a little bit of “osteophytosis” in the anterior superior body of L5 and L3.
The report did not indicate any positive objective findings relating to the lower back. The medical adviser noted that
the January 2, 2004 referee report also found no abnormal objective findings consistent with any ongoing effects of
either cervical or lumbar strain. He indicated that a January 29, 2007 magnetic resonance imaging (MRI) scan noted
spondylolisthesis and stenosis and mild bulging at L5-S1 and L1-L2. February 11, 2208 electrodiagnostic studies
were normal. The medical adviser also indicated that the March 24, 2011 second opinion examination showed no
clinical objective findings of the accepted lumbar strain. He opined that appellant had zero percent impairment of
each lower extremity and had reached maximum medical improvement no later than January 2, 2004, the date of
Dr. Boyd’s examination.

3

motion and irritability when arising from a seated position. Dr. Blackwell found no evidence of
radiculopathy, but pain in the lower back upon maximum straight leg raise. The femoral stretch
test was noted as positive for lower back pain. Strengthening and stretching exercises were
recommended. On April 22, 2011 Dr. Blackwell noted that appellant was having some
increasing symptoms related to her lower back probably related to barometric pressure changes.
Appellant clinically showed diminished range of motion, impaired mobility and was tender in the
region of the illiolumbar ligaments. In a May 20, 2011 report, Dr. Blackwell noted that she had
ongoing symptoms with prolonged standing, walking and sitting; but stated there was no
evidence of neurological impairment. He noted that appellant’s weight gain and the fact that she
did not exercise were factors of her low back pain. Appellant was advised to engage in more
active exercise.
On April 24, 2011 OWCP’s medical adviser reviewed the record based on appellant’s
request for a schedule award due to the accepted lumbar strain. He noted that a July 8, 2003
second opinion report found that plain x-rays of the lumbar and cervical spine were essentially
normal, with no positive objective findings relating to the lower back. A January 2, 2004
impartial referee report found no abnormal objective evidence consistent with any ongoing
effects of either a cervical or lumbar strain. He noted a January 29, 2007 MRI scan found
spondylosisthesis and stenosis and that February 11, 2008 electrodiagnostic studies were normal.
The medical adviser also noted that the March 14, 2011 second opinion examination did not
make any clinical objective findings in relation to work-related lumbar strain. He opined that
maximum medical improvement was reached no later than January 2, 2004 and the medical
evidence did not support any impairment of either lower extremity.
On September 13, 2011 OWCP issued a notice of proposed termination of compensation.
It found the weight of the medical evidence was represented by the opinion of Dr. Swartz, the
second opinion physician. It allowed appellant 30 days to submit additional evidence or legal
argument in response to the proposed termination. Appellant did not submit any additional
medical evidence or argument.
By decision dated October 18, 2011, OWCP terminated appellant’s medical and wageloss benefits effective October 23, 2011, finding that Dr. Swartz’s referral opinion represented
the weight of the medical evidence.6
On December 1, 2011 appellant, through her representative, requested reconsideration.
She stated that Dr. Blackwell’s medical report contradicted the opinion provided by Dr. Swartz.
In an October 6, 2011 report, Dr. Blackwell critiqued Dr. Swartz’s opinion noting that it
was based in part on a 2004 report by Dr. Boyd. He noted that Dr. Swartz’s findings on
examination were not consistent with his findings. He commented that Dr. Boyd’s report of
2004 was a prejudicial report. Dr. Blackwell noted that appellant had MRI scan evidence of
degenerative disc disease, degenerative joint disease and a spondylolisthesis at L4-5 and
anterolisthesis at L3-4, which Dr. Swartz did not take into account. He also stated that appellant
had radiculitis and an absence of the left Achilles tendon reflex (per Dr. Swartz) with MRI scan
6

This decision made no findings related to appellant’s disability or need for medical care related to her accepted
left shoulder strain (case number xxxxxx165) or bilateral carpal tunnel syndrome (case number xxxxxx544).

4

data that was consistent with a chronic low back problem alighted by her injury that continues to
remain symptomatic. Dr. Blackwell stated that orthopedic literature provided that patients with
underlying spondylosis or degenerative disc disease could have a previously asymptomatic
condition that progressed to permanent impairment. He listed an impression of chronic
musculoligamentous strain/sprain lumbosacral spine, degenerative joint disease and spondylosis
with spondylolisthesis and left lower extremity radiculitis. Dr. Blackwell stated that appellant
had objective findings, but no findings on a neurological basis that cause concern for any need
for surgical intervention despite the abnormal reflex noted above. A progress note dated
February 10, 2012 was also submitted.
By decision dated August 27, 2012, OWCP denied modification of its prior decisions.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.7 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.8 OWCP’s burden of proof in terminating compensation includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.9
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.10 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which requires further medical treatment.11
ANALYSIS
Appellant’s April 18, 1997 claim was accepted for lumbar and right ankle strains. Her
right ankle strain subsequently resolved. She continued to be treated for her lumbar strain by
Dr. Blackwell. OWCP referred her to Dr. Swartz for a second opinion evaluation, to determine
whether appellant still had residuals of the April 18, 1997 lumbar strain work injury.
In a March 14, 2011 report, Dr. Swartz described the history of injury and appellant’s
complaints, reported physical findings and noted that she exhibited no objective evidence of a
continuing lumbar strain. On physical examination, the back demonstrated lumbosacral
tenderness and no palpable spasm. Dr. Swartz noted that, while there was an absent left Achilles
reflex, the significance was unknown and there were inconsistencies in her examination. Based
7

Bernadine P. Taylor, 54 ECAB 342 (2003).

8

Id.

9

Gewin C. Hawkins, 52 ECAB 242 (2001).

10

Roger G. Payne, 55 ECAB 535 (2004).

11

Pamela K. Guesford, 53 ECAB 726 (2002).

5

on the examination findings, he advised that appellant had no evidence of any residuals or
disability due to her work injury. Dr. Swartz found no objective basis on which to attribute any
continuing residuals or disability due to the accepted April 18, 1997 work injury. He noted that
the findings on examination were consistent with those of Dr. Boyd, who found on January 2,
2004 that appellant had normal range of motion with no tenderness or spasm with respect to the
lumbar spine, a normal shoulder examination, no problems with the feet or lower extremities, a
normal upper extremity examination and no neurologic findings or abnormal objective findings.
He also opined that there was zero percent lower extremity impairment referable to the lumbar
spine.
The Board finds Dr. Swartz had a full and accurate knowledge of the relevant facts and
evaluated the course of appellant’s condition. He provided a review of the records, diagnostic
tests and performed a thorough physical examination. Dr. Swartz addressed the medical records
as well as his own examination findings to reach a reasoned conclusion regarding appellant’s
condition.12 He found no basis to support that appellant had injury residuals or work-related
disability from the accepted lumbar strain. Dr. Swartz’s opinion as set forth in his report of
March 14, 2011 is found to be probative and reliable. At the time benefits were terminated,
Dr. Swartz found no residuals or ongoing disability attributable to appellant’s accepted lumbar
strain. His opinion as set forth in his March 14, 2011 report is found to be probative and reliable.
Dr. Swartz’s conclusion was supported by the earlier report of Dr. Boyd, who found that
appellant had no objective evidence of a continuing lumbar sprain. The Board finds that
Dr. Swartz’s opinion constitutes the weight of the medical evidence and is sufficient to justify
OWCP’s termination of benefits for the accepted lumbar strain.
Dr. Blackwell submitted several progress notes on appellant’s increasing symptoms
related to her lower back. On April 22, 2011 he noted clinical signs of diminished range of
motion, impaired mobility and tenderness in the iliolumbar ligaments. However, Dr. Blackwell’s
reports fail to provide a well-rationalized opinion that appellant continues to suffer from
residuals of her accepted lumbar strain. He did not offer any explanation as to why appellant
would continue to exhibit such symptoms, due to the accepted lumbar strain, some 14 years after
the injury. The Board also notes that he attributed appellant’s pain complaints to her inactivity,
and sedentary life style, rather than to her 1997 employment injury. Thus, Dr. Blackwell’s
reports are of diminished probative value and insufficient to overcome the weight of
Dr. Swartz’s report or to create a medical conflict.
In an October 6, 2011 report, Dr. Blackwell noted chronic musculoligamentous
strain/sprain lumbosacral spine; degenerative joint disease and spondylosis with
spondylolisthesis and left lower extremity radiculitis as current diagnosis. While he disagreed
with Dr. Swartz’s opinion, he did not provide an adequate explanation on why appellant’s
current diagnosed conditions are causally related to the accepted lumbar strain of April 18, 1997.
Dr. Swartz stated generally, that an underlying spondylosis or degenerative disc disease can be
asymptomatic but alighted in such a manner as to become permanent. His report does not
12

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).

6

adequately address how appellant’s underlying back condition or disability were contributed to
by the accepted employment injury. Dr. Blackwell’s reports are of diminished probative value
and insufficient to overcome the weight of Dr. Swartz’s report or to create a medical conflict.
On appeal, appellant notes that she disagreed with OWCP’s decision. As noted,
Dr. Swartz’s report represents the weight of the medical evidence and establishes that her
accepted conditions have resolved.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
The Board finds that OWCP met its burden of proof to terminate appellant’s benefits
effective October 23, 2011 on the grounds that her accepted lumbar strain had ceased without
residuals.
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

